         Case 3:20-cr-00389-DCG Document 182 Filed 04/30/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION


 UNITED STATES OF AMERICA,                        §
                                                  §
                Plaintiff,                        §
 V.                                               §             EP-20-CR-00389-DCG
                                                  §
 PATRICK WOOD CRUSIUS                             §
                                                  §
                Defendant.                        §

                             ORDER RESETTING DOCKET CALL

       On this day, the Court sua sponte considered the above-captioned case. In

communications with the Court, on April 28, 2021, the parties requested the Court for a

continuance of the currently scheduled May 3, 2021 Docket Call because of the need for

investigation and/or preparation ofthe defense due to complex discovery. Both parties agreed

that that the interest ofjustice outweigh the interest of Defendant and the public in a speedy trial

and agree that the timing from the scheduled docket calls through the next docket call, is

excludable time within the meaning ofthe Speedy Trial Act, 18 U.S.C. §§3161 et seq. After

due consideration, the Court is ofthe opinion that the parties' request should be granted.

       Accordingly, IT IS HEREBY ORDERED that the currently scheduled docket call on

Monday, May 3, 2021, at 8:30 a.m. MDT.,see Order Setting Docket Call(ECF No. 166), is

VACATED.


       IT IS FURTHER ORDERED that the above entitled and numbered case is SET for

DOCKET CALL via Zoom video conference on Tuesday, August 3, 2021, at 8:30 a.m. MDT.

       IT IS FURTHER ORDERED that the time period of the continuance implemented by

this Order SHALL be excluded under the Speedy Trial Act, 18 U.S.C. §§3161 et seq.

Specifically, the Court finds that the interest ofjustice outweigh the interest ofthe Defendant and
Case 3:20-cr-00389-DCG Document 182 Filed 04/30/21 Page 2 of 2
